Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
Claim 1 – a collect part: a container, such as a funnel, according to paragraph 26 
Claim 1 – a control part: structure capable of holding a collecting rod according to paragraph 31
Claim 7 – a first driver: a structure capable of moving the first holder (paragraph 9 and 12)
Claim 7 – a second holder: a structure capable of clamping the collecting rod (paragraph 10-11)
Claim 7 – rotator: a structure capable of rotating the second holder (paragraph 10)
Claim 7 – a second driver: a structure capable of moving the rotator along the insertion port of the collecting cavity (paragraph 10)
Claim 8 - a first fixing seat: disclosed a housing for holding the first clamping member and the first motor 
Claim 8 - a first positioning piece: a convex disposed on an upper side of the first fixing seat 301 (paragraph 32 and Fig. 5)
Claim 8 – a first clamping member: first clamping member 303 can be an arc-shaped strip (paragraph 33 and Fig. 5)
Claim 8 – a second fixing seat: structure capable of supporting parts of the second holder 320 (Fig. 7 and paragraph 39)
Claim 8 – a second positioning piece: portion of the second fixing seat capable of positioning the collecting rod and/or an arc-shaped strip on the second fixing seat (Fig. 7 and paragraph 41)
Claim 8 – a second clamping member: structure of the second fixing seat capable of clamping a collecting rod
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 recites “control part is configured to make a collecting rod put into a reagent bottle be pulled out of the reagent bottle and inserted into the collecting cavity to collect the sample” and does not positively claim “a reagent bottle”. It is also unclear if the limitation “a collecting rod put into a reagent bottle” claims the “collecting rod” as a part of the invention or if the “collecting rod” is merely a recitation of a part of the reagent bottle. For prosecution, the limitation will be interpreted to mean that the “collecting rod” is merely a recitation
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara et al (US20020106814A1 published 08/08/2002; hereinafter Matsubara).
Regarding claim 1, Matsubara teaches a sample collecting device, comprising: 
a frame (an analysis apparatus 200 – Figs. 1-2); 
a collect part (nozzle tip 125 – Fig. 3), disposed in the frame (a carriage mechanism 120 for transporting an unused nozzle tip 125 to a predetermined position by a gripper – paragraph 73), wherein the collect part is provided with a collecting cavity (space inside the nozzle tip 125 – Fig. 3) having a collecting port (top opening of the nozzle tip 125 is opened – Fig. 3), and the collect part is configured to make a sample flow into the collecting cavity from the collecting port (top opening of the nozzle tip 125 is capable of receiving fluid flow – Fig. 3); and 
a control part (pipetting device 102 – Figs. 1-3), disposed in the frame (pipetting device 102 is part of the analysis apparatus 200 – Figs. 1-2), wherein the control part is configured to make a collecting rod (coupling tube 104 – Fig. 3) put into a reagent bottle be pulled out of the reagent bottle (pipetting device 102 rotates the coupling tube 104 to the sampling position, and inserts the end of the nozzle tip 125 up to slightly lower than the liquid surface of the sample in the sample bottle 5 – paragraph 76) and inserted into the collecting cavity to collect the sample (pipetting device 102 is inserted into the nozzle tip 125 – Figs. 1-3), and configured to make the collecting rod with the sample be pulled out from the collecting cavity (pipetting device 102 moves the coupling tube 104 to a detaching position 108 to remove the used nozzle tip 125 – paragraph 77) and put back into the reagent bottle (pipetting device 102 is capable of inserting the coupling tube 104 into a sample bottle 5 – paragraph 76).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara over Carels et al (US Patent No. 4,981,144 A published 01/01/1991; hereinafter Carels).
Regarding claim 2, Matsubara teaches the sample collecting device as claimed in claim 1, wherein the collecting port is located on a top wall of the collecting cavity (top opening of the nozzle tip 125 is opened – Fig. 3), a discharge outlet is provided on a bottom wall of the collecting cavity (outlet on the bottom of the nozzle tip 125 – Fig. 3).
However, Matsubara teaches an insertion port is provided on a side wall of the collecting cavity, so that the sample is capable of flowing into the collecting cavity from the collecting port and then discharging from the discharge outlet, and the collecting rod is capable of being inserted into the collecting cavity from the insertion port.
Carels teaches a liquid sample collecting devices where a manifold member 28 comprising an insertion port (outlet ports in the side wall of the neck portion 74 – Fig. 6) is provided on a side wall of the collecting cavity (neck portion 74 of the funnel-shaped portion 70 – Fig. 6), so that the sample is capable of flowing into the collecting cavity from the collecting port (enlarged mouth 72 – Fig. 6) and then discharging from the discharge outlet (sample enters the neck portion 74 at the enlarged mouth 72 and flows out of the outlet ports and outlet tubes 78 and 80 – Fig. 6), and the collecting rod (outlet ports connected to outlet tubes 78 and 80 – Fig. 6) is capable of being inserted into the collecting cavity from the insertion port (outlet tubes 78 and 80 can be inserted into the neck portion 74 – Fig. 6). It would be advantageous to use outlet ports on the side wall of the funnel-shaped portion in order to gain the function of splitting samples into multiple portions (Fig. 6). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nozzle tip, as taught by Matsubara, with an outlet ports of the neck portion, taught by Carels, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a direct substitution to achieve expected results.  
Regarding claim 3, Matsubara, modified by Carels, teaches the sample collecting device as claimed in claim 2, wherein the side wall of the collecting cavity is gradually tapered downward (the side walls for the nozzle tip 125 are tapered downwards – Fig. 3), so that the sample flowing in from the collecting port converges towards and discharges from the discharge outlet (nozzle tip 125 directs samples to the outlet on the bottom of the nozzle tip 125 – Fig. 3).
Regarding claim 4, Matsubara, modified by Carels, teaches the sample collecting device as claimed in claim 2, comprising an insertion port (outlet ports in the side wall of the neck portion 74 – Fig. 6) and that the collecting rod is capable of being inserted into the collecting cavity (outlet tubes 78 and 80 can be inserted into the neck portion 74 – Fig. 6).
However, Matsubara, modified by Carels, does not teach wherein a periphery of the insertion port is surrounded by a guide wall outwardly protruding from the collecting cavity, and a side wall of the guide wall gradually expands along a direction away from the collecting cavity, so that the collecting rod is capable of being inserted into the collecting cavity from the insertion port under the guiding of 15the guide wall.
Matsubara teaches wherein a periphery of the neck portion is surrounded by a guide wall outwardly protruding from the collecting cavity (funnel-shaped portion 70 having an enlarged mouth 72 – Fig. 6), and a side wall of the guide wall gradually expands along a direction away from the collecting cavity (funnel-shaped portion 70 expands away from the neck portion – Fig. 6), so that the collecting rod is capable of being inserted into the collecting cavity from the insertion port under the guiding of 15the guide wall (funnel-shaped portion 70 is capable of guiding outlet tubes 78 and 80 into the neck portion 74 – Fig. 6). Matsubara teaches that it would be advantageous to use a funnel shaped portion to guide samples into the device (paragraphs 51-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outlet ports, as taught by Matsubara as modified by Carels, with the funnel-shape, taught by Carels, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a direct substitution to achieve expected results. 
Regarding claim 5, Matsubara, modified by Carels, teaches the sample collecting device as claimed in claim 2, further comprising: a water supply pipe (pipette nozzle 225 of the pipette unit 202 for pipetting a sample and capable of sucking and discharging liquid – Fig. 4 and paragraph 81), wherein the water supply pipe is disposed on the frame (pipette nozzle 225 is in the analysis apparatus 200 – Fig. 4), the water supply pipe is formed with a water supply channel having a water inlet and a water outlet (a pipette nozzle 225 inherently has a channel in order to be capable of sucking and discharging liquid – paragraph 81), the water inlet is connected with an external water source (the an outer wall surface and an inner wall surface of the pipette nozzle 225 is washed with a washing solution in the probe washing tank 207 – paragraph 81 and Fig. 4).
Although Matsubara, modified by Carels, does not explicitly teach the water outlet is arranged opposite to the collecting port in a vertical direction so as to supply a water to flush an inner wall of the collecting cavity, Matsubara (paragraph 173) teaches a carriage mechanism 120 for transporting an unused nozzle tip 125 to a predetermined position by a gripper. Matsubara teaches that it would be advantageous to use a carriage mechanism 120 in conjunction with the pipette unit 202 to gain the function of washing nozzle tip 125 to reduce consumption (paragraph 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the analysis apparatus, as taught by Matsubara as modified by Carels, with the pipette unit 202 and carriage mechanism 120, taught by Matsubara, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification is a simple rearrangement of parts.
Regarding claim 6, Matsubara, modified by Carels, teaches the sample collecting device as claimed in claim 2, further comprising: a receiving box (the reaction disk 103 holds reaction container 105 – paragraph 77), wherein the receiving box is disposed in the frame, the receiving box is provided with a receiving tank (reaction container 105 placed at the discharging position 112 – Fig. 2) having a receiving port (top of the reaction container 105 is opened – Fig. 2 – and paragraph 77), and the receiving port is arranged opposite to the discharge outlet in a vertical direction so as to a water flows into the receiving tank (“so as to a water flows into the receiving tank” does not positively recite “water” and “water” is interpreted as unclaimed per MPEP 2115) after flushing an inner wall of the collecting cavity (receiving port is capable of receiving water from the nozzle tip 125 – paragraph 77)(pipetting device 102 discharges the preset amount of the sample held in the nozzle tip 125 to the reaction container 105 placed at the discharging position 112 – paragraph 77).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara, modified by Carels, as applied to claim 2 above, in view of Suzuki (US20160031088A1 published 02/04/2016).
Regarding claim 7, Matsubara, modified by Carels, teaches the sample collecting device as claimed in claim 2, wherein the control part comprises: 
a first holder (a sample rack 2 – Fig. 2), configured to clamp and fix the reagent bottle (a sample container 5 on the sample rack 2 – Fig. 2), in which the collecting rod is put (pipetting device 102 is capable of putting coupling tube 104 into a sample container – Fig. 3 and paragraphs 83), in a state of an opening of the reagent bottle being upward (sample container 5 has the opening pointing upward – Fig. 2); 
a first driver (a bypass line 61 – Fig. 2), connected with the first holder (a sample rack 2 is on the bypass line 61 – Fig. 2); 
a second holder (gripper 128 – Fig. 2), disposed above the first holder (the gripper 128 is above the sample rack 2 – Fig. 2), wherein the second holder is configured to clamp and fix the collecting rod put into the reagent bottle (the gripper 128 is capable of fixing the nozzle tip) (the gripper 128 releases gripping at a coupling position 107 to put the nozzle tip on the coupling position – paragraph 75); 
However, Matsubara, modified by Carels, does not teach wherein the first driver is configured to drive the first holder to move in a vertical direction; a rotator, connected with the second holder, wherein the rotator is configured to rotate the second holder to make an axis of the collecting rod fixed by the second holder coincide with an axis of the insertion port (“coincide with an axis of the insertion port” is interpreted under BRI as “relative to an axis of the insertion port”) and the collecting rod fixed by the second holder be vertically arranged; and a second driver, connected with the rotator, wherein the second driver is 16configured to drive the rotator to move along an axial direction of the insertion port.
Suzuki teaches a gantry type workpiece transfer apparatus wherein the first driver is configured to drive the first holder to move in a vertical direction (a first arm 5 slide that moves the work piece 14 vertically – paragraph 32).
a rotator (a third arm rotation mechanism 12 that rotates the third arm centered on the axial direction – paragraph 29), connected with the second holder (a third arm rotation mechanism 12 connected to the robot hand 11 – Fig. 2), wherein the rotator is configured to rotate the second holder to make an axis of the collecting rod fixed by the second holder coincide with an axis of the insertion port (third arm rotation mechanism 12 is capable of rotating the robot hand 11 relative to a insertion port – paragraphs 29 and 32 and Figs. 2-3) (“coincide with an axis of the insertion port” is interpreted under BRI as “relative to an axis of the insertion port”) and the collecting rod fixed by the second holder be vertically arranged (the robot hand 11 is capable of holding a collecting rod vertically – Figs. 2-3); and 
a second driver (a gantry rail 2 – Fig. 3), connected with the rotator (the third arm rotation mechanism 12 is connected to the gantry rail – Figs. 2-3), wherein the second driver is 16configured to drive the rotator to move along an axial direction of the insertion port (the third arm rotation mechanism 12 is capable of moving along an axial direction of the insertion port via the gantry rail 2) (a trolley 3 is provided so as to be able to move left and right on the gantry rail 2 – paragraph 27). It would be advantageous to use a robot hand and gantry to gain additional degrees of freedom and range of motion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bypass line and gripper of the device, as taught by Matsubara as modified by Carels, with the gantry and robotic hand, to gain the above advantages. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because the modification would be a direct substitution to achieve expected results.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the art on record does not teach the sample collecting device as claimed in claim 7, 
“first clamping member is connected with the first motor by a first gear set and thereby the first clamping member rotates under the driving of the first motor and then cooperates with the first positioning piece to clamp the reagent bottle” 
“the second clamping member is connected with the second motor by a second gear set and thereby the second clamping member rotates under the driving of the second motor and then cooperates with the second positioning piece to clamp the collecting rod”.
Regarding claim 9, the art on record does not teach the sample collecting device as claimed in claim 7, 
“the first rack is connected with the first driving motor through the first gear set, the first rack is connected with the first holder, so that the first rack is driven to move in the vertical direction by the first driving motor and thereby drives the first holder to move in the vertical direction” 
“wherein the second driver comprises a second bracket, a second rack, a second driving motor and a second driving gear”
“the second rack, the second driving gear and the second driving motor are individually disposed on the second bracket; the second 17rack is arranged along the axial direction of the insertion port, the second rack is connected with the second driving motor through the second driving gear.”
Regarding claim 10, the art on record does not teach “the connecting piece is connected with the rotating motor through a rotating gear set, the connecting piece is connected with the second holder, and the base is connected with the second driver, so that the connecting piece is driven to rotate by the rotating motor and thereby drives the second holder to rotate”.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.S./Examiner, Art Unit 1796          


/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797